MacKINNON, Circuit Judge
(concurring and dissenting):
I concur generally in the forepart of this opinion but in my view the expressions of opinion as to section 4(e) are unnecessary to our disposition of the principal issue, i. e., the annual renewals. Accordingly, I do not join in the comments with respect to section 4(e) that might be considered as holdings. This has particular reference to the comments beginning at the end of the first paragraph of Part III on page 210 and continuing thereafter to the end of the opinion and to footnote 22.
If section 4(e) is given an overly literal interpretation it would prevent the use of any lands in a “reservation” (including tribal lands) in a power project, if as Commissioner Moody’s dissent states, the purpose for which the reservation was created was to “give sovereignty over tribal lands.” That might be stated to be the broad purpose behind the creation of every Indian reservation. Thus, no reservation lands could ever be used in power projects. Such interpretation, however, would be internally inconsistent with the remainder of the 4(e) proviso,1 and a number of other provisions in the Act, and the legislative history thereof, which definitely contemplate and provide for incorporating such reservation lands into federal power projects on proper terms. Probably, the congressional intent of 4(e) was to prohibit any use of land within a reservation that would substantially interfere with the purpose for which such reservation was created or acquired. But I would not express any final opinion on this phase of the case.
The majority opinion asserts that the Commission stated that a “determination Jjunder 4(e)f would still be required.” Opinion, supra, 166 U.S.App.D.C. at 259, 510 F.2d at 212 and note 49. What the Commission did say in its opinion was that it was “not now, in this order, undertaking to make any statutory finding that may be required under section 4(e) of the 1935 Act.” App. 55. The Commission thus left the matter open.

. The pertinent part of § 4(e) provides:
[Licenses shall be issued within any reservation only after a finding by the Commission that the license will not interfere or be inconsistent with the purpose for which such reservation was created or acquired, and shall be subject to and contain such conditions as the Secretary of the department under whose supervision such reservation falls shall deem necessary for the adequate protection and utilization of such reservations .
16 U.S.C. § 797(e).